OWEN, WILLIAM C., Jr., Senior Judge.
The trial court found appellants (defendants below) in indirect civil contempt for willful violation of a temporary injunction and imposed a $5,000 fine and other sanctions. The finding of a willful violation of the temporary injunction is supported by competent, substantial evidence and the order appealed is affirmed in all respects except for the fine. We vacate the fine and remand for further consideration of that matter consistent with this opinion.
A fine for civil contempt is proper if it either coerces a defendant into compliance with the court’s order or compensates the plaintiff for losses sustained; if the fine is coercive in nature, it must provide for its avoidance through obedience; if the fine is compensatory in nature, the amount must reasonably relate to the complainant’s losses as shown by the record. International Union UMWA v. Bagwell, 512 U.S. 821, 114 S.Ct. 2552, 129 L.Ed.2d 642 (1994). The order here makes no provision for defendants to avoid the fine by future compliance with the injunction, and the record before us does not support a finding that the amount of the fine is reasonably related to any losses sustained by plaintiff due to the defendants’ violation. Thus, in the absence of a proper basis for the civil contempt fine, we vacate the portion of the court’s order levying a fine against the defendants, jointly and severally. We remand for further consideration, with leave for the court to take additional evidence should the court deem it appropriate.
*532AFFIRMED in part; REVERSED in part.
POLEN and SHAHOOD, JJ., concur.